Citation Nr: 0521512	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
prior to July 2, 2001, and in excess of 40 percent beginning 
July 2, 2001, for hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from December 1969 
to December 1972.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in November 2004 to the Department of Veterans Affairs 
(VA) Regional Office in Huntington, West Virginia (RO) for 
additional development.  The case is again before the Board 
for adjudication.

The veteran initially filed a claim for service connection 
for hepatitis B in March 2001.  A September 2002 rating 
decision granted entitlement to service connection for 
hepatitis B and assigned a 10 percent evaluation effective 
March 5, 2001, the date of claim.  The veteran timely 
appealed.  An April 2005 rating decision granted a 30 percent 
evaluation for hepatitis B effective March 5, 2001, and a 40 
percent evaluation effective July 2, 2001, the date that new 
schedular criteria became effective.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 07-03; 69 
Fed. Reg. 25179 (2004).  Because the 30 percent and 40 grants 
for hepatitis B noted above are not the maximum schedular 
ratings under the applicable diagnostic code, the issue is 
still on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 
(1993).  

Based on the above procedural history, the Board finds that 
the veteran's claim is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating award dated in September 
2002. 


FINDINGS OF FACT


1.  Prior to July 2, 2001, the veteran's service-connected 
hepatitis B caused no more than minimal liver damage; there 
was no evidence of moderate liver damage with 


disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  

2.  From July 2, 2001, the evidence shows hepatitis B 
involving daily fatigue, malaise, and anorexia, without 
hepatomegaly or minor weight loss; there is an absence of 
incapacitating episodes having a duration of more than four 
weeks during the previous twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for hepatitis B prior to July 2, 2001 have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000).

2.  The criteria for an evaluation of in excess of 40 percent 
for hepatitis B from July 2, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also 


Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
January 2005, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish entitlement to an 
increased evaluation.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  No additional private 
medical evidence was subsequently added to the claims file.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are several examination reports on file, as 
well as multiple treatment records.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including at his personal hearing at the RO in September 
2004.  The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

The veteran's service medical records show that he had viral 
hepatitis in service.  

Private treatment records from M.J. Wurth, M.D., dated from 
June 1998 to May 2003, reveal that, when seen in November 
2000, the veteran said that his overall health was good.  He 
did not have any complaints of abdominal pain, vomiting, or 
nausea.  Abdominal examination did not show any masses, 
tenderness, or rebound.  The veteran weighed 204 pounds in 
October 2001.  It was noted in May 2002 that liver function 
tests the previous fall were fine.  Hepatitis studies in 
April 2002 were negative for hepatitis B surface Antigen and 
positive for hepatitis B core antibody.  Hepatitis A antibody 
was positive, and hepatitis C antibody was negative.  
Abdominal examination in September 2002 revealed mild 
discomfort in the right upper quadrant; the veteran weighed 
208 pounds.

It was noted on VA examination in August 2002 that hepatitis 
panels were positive for hepatitis A and B and negative for 
hepatitis C.  The veteran was not on any treatment for 
hepatitis.  He complained of abdominal cramping, distention, 
and gas, as well as of fatigue, weakness, and depression.  On 
physical examination, the veteran's liver was slightly 
enlarged.  There was no masses or organomegaly.  There was no 
evidence of weight gain or loss, steatorrhea, malabsorption, 
muscle wasting, or malnutrition.  The diagnosis was hepatitis 
A and B.  The examiner concluded that it was as likely as not 
that hepatitis B was due to service.

VA treatment records from March 2003 to February 2004 reveal 
complaints in March 2003 of gastrointestinal problems and 
constant fatigue.  Another record for March 2003 reports that 
the veteran had nausea, right upper quadrant pain, episodes 
of indigestion, and reflux at night, but he did not have 
vomiting.  He said in April 2003 that he had felt more tired 
and weak over the last few months.  His weight in April 2003 
was 209 pounds.  The veteran complained of depression, 
stomach pain, and constant fatigue in August 2003.  His 
weight in August 2003 was 205 pounds; it was 213 pounds in 
December 2003.

A February 2004 rating decision granted service connection 
for depression and assigned a 10 percent evaluation, 
effective March 31, 2003.

The veteran complained on VA examination in February 2004 of 
constant fatigue.  The veteran said that his hepatitis did 
not have an effect on his daily activities.  It was noted 
that previous tests indicated that the veteran had a history 
of hepatitis but that the disease was not currently active.  
The diagnoses included positive hepatitis B.  

VA treatment records dated from March 2004 to April 2005 
reveal that a hepatic sonogram in March 2004 did not show the 
liver in its entirety but was considered otherwise 
unremarkable.  No hepatosplenomegaly was found in September 
2004; the veteran weighed 220 pounds.  He weighed 216 pounds 
in December 2004 and 212 pounds in March 2005.

The veteran testified at a personal hearing before the Board 
at the RO in September 2004 that he experienced constant 
fatigue, nausea, recurring abdominal pain, and muscle aches.  
He testified that manifestations of this service-connected 
disorder were increasing in severity.

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
hepatitis B.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Schedular Criteria

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating hepatitis B, 
effective on July 2, 2001.  Compare 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000), with 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2004).  The veteran's hepatitis B was 
assigned a 30 percent disability rating under Diagnostic Code 
7345, effective March 5, 2001 and a 40 percent rating was 
assigned under Diagnostic Code 7345, effective July 2, 2001.  

Prior to the July 2, 2001, regulatory change, 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, was the appropriate rating 
code for infectious hepatitis.  Following the 


regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, including hepatitis B.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2004).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply both the old and new schedular criteria in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7345, effective prior to July 2, 2001, a noncompensable 
evaluation was assigned for hepatitis that had healed and was 
nonsymptomatic.  A 10 percent evaluation under Diagnostic 
Code 7345 required that the disease be productive of 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating was warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
rating under this code was warranted when the disease was 
productive of marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

According to the new regulations effective July 2, 2001, a 
noncompensable evaluation is assigned when the disability is 
nonsymptomatic.  A 10 percent rating requires that the 
disease be productive of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes, with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration of at 
least one week but less than two weeks during the past 
twelve-month period.  A 20 percent rating is warranted if the 
hepatitis B is productive of daily fatigue, malaise, and 
anorexia, without weight loss or hepatomegaly, requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes, 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss, or other indication of 
malnutrition, and hepatomegaly; or incapacitating episodes, 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least six weeks, during the past twelve- 
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.  In addition, a 
note following the Diagnostic Code 7345 provides that an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2004).

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's 


baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112 (2004).  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding the onset of the 
disease.

Analysis

The veteran seeks an initial rating in excess of 30 percent 
prior to July 2, 2001, and a rating in excess of 40 percent 
beginning July 2, 2001 for his service-connected hepatitis B.

Although the post-service medical evidence on file includes 
private outpatient treatment records beginning in June 1998, 
most of the evidence prior to July 2001 does not refer to 
problems related to hepatitis.  When seen in November 2000, 
the veteran said that his overall health was good.  He did 
not have any complaints of abdominal pain, vomiting, or 
nausea.  Abdominal examination did not show any masses, 
tenderness, or rebound.  Based on the above, the Board finds 
that the evidence prior to July 2, 2001 shows no more than 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation.  There was no 
evidence of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Therefore, an initial rating in excess of 30 
percent evaluation under the criteria in effect prior to July 
2, 2001 is not warranted.  

To warrant an evaluation in excess of 40 percent for 
hepatitis B under Diagnostic Code 7345, effective July 2, 
2001, there needs to be evidence of daily fatigue, malaise 
and anorexia with substantial weight loss, or other 
indication of 


malnutrition, and hepatomegaly; or incapacitating episodes, 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  

Although the veteran has complained of daily fatigue and 
malaise, these manifestations are contemplated by the current 
40 percent evaluation for hepatitis B.  There is no evidence 
of even "minor weight loss," as contemplated by 38 C.F.R. 
§ 4.112, and no evidence of hepatomegaly.  Additionally, 
there is no evidence of "incapacitating episodes" having a 
total duration of at least six weeks during the most recent 
twelve-month period covered by the medical records on file, 
which ends in April 2005.  No hepatosplenomegaly was found in 
September 2004.  In fact, there is no recent evidence of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician, including between April 2004 
and April 2005.  Accordingly, a 60 percent evaluation for 
hepatitis B is not warranted.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  However, in 
this case there is no evidence that the veteran has been 
frequently hospitalized for his service-connected hepatitis 
B.  There is also no recent evidence on file that his 
service-connected disability caused marked interference with 
employment.  Although he has complained of daily fatigue, he 
is not malnourished and there is no medical evidence of 
severe functional impairment due to hepatitis B.  The Board 
accordingly finds that the disability picture for the 
veteran's service-connected hepatitis B is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  Therefore, the RO's 
decision not to 


refer this claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against an initial rating in excess of 30 
percent for hepatitis B prior to July 2, 2001, and against a 
rating in excess of 40 percent from July 2, 2001, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for hepatitis B 
prior to July 2, 2001, is denied.  A rating in excess of 40 
percent for hepatitis B from July 2, 2001, is denied. 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


